Citation Nr: 0306496	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  00-22 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for myositis ossificans of 
the left thigh, with left knee and hip involvement, currently 
rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from August 1973 to 
June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana, which continued a 10 
percent rating for the appellant's service-connected myositis 
ossificans of the left thigh.  

By a July 2001 action, the Board remanded this case for 
additional development.  Thereafter, by a December 2002 
rating action, the RO increased the appellant's rating for 
his left thigh disability from 10 percent to 20 percent 
disabling.  The RO recognized that there was both left knee 
and left hip involvement.  


FINDING OF FACT

Functional losses caused by pain in the left thigh area do 
not result in compensable limitations of motion of the knee 
or hip.


CONCLUSION OF LAW

An increased rating for myositis ossificans of the left thigh 
with left hip and left knee involvement is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5023, 5252, 5253, 5255, 5260, 
5261 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In March 1977, the appellant underwent a VA examination.  At 
that time, he stated that during service he injured his left 
thigh and was diagnosed with myositis ossificans.  The 
appellant indicated that he worked as a mail carrier and was 
on his feet 8 to 12 hours a day.  He indicated that after two 
to three days of work, his left thigh became sore and 
painful.  Upon physical examination, the appellant reported 
tenderness at the medial aspect of the left anterior thigh.  
Range of motion of the left hip and knee was normal, and the 
appellant's gait was normal.  The diagnosis was possible 
traumatic myositis ossificans of the left thigh.  

In August 1997, the appellant underwent a VA examination.  At 
that time, the examining physician noted that the appellant 
reported a history of thrombophlebitis in his left thigh in 
the mid-1970's, with questionable weakness in the left side.  
Upon physical examination, the examiner stated that he 
conducted a muscle strength exam and that he suspected "poor 
effort in [the] muscle exam of the upper extremities and 
right lower extremity on the patient's side."  Bilateral 
triceps, biceps, and brachial radialus strength were normal, 
and strength in both deltoids was good.  Lateral bending 
strength and rotation strength were normal.  Strength in 
bilateral toe extensors and flexors was normal, and bilateral 
dorsiflexion and plantar flexion strength was normal.  
Strength in the left quadriceps and hamstrings was good, and 
"left hip abductors, adductors, flexors, and extensors were 
good."  The appellant was able to stand from a sitting 
position without difficulty, and he was able to squat and 
stand from a squatting position without difficulty.  There 
was no tissue loss, muscular scar formations, adhesions, 
damage to tendons, damage to bones, joints, or nerves, or 
evidence of muscle hernia.  In regard to a diagnosis, the 
examiner stated that he found weakness in the left hip 
muscles--quadriceps and hamstrings.  The examiner indicated 
that he suspected poor effort on the appellant's part.  
According to the examiner, those features could possibly be 
attributed to myopathy, but they were somewhat atypical.  

A VA examination was conducted in July 2000.  At that time, 
the appellant stated that he had pain with walking, and he 
indicated that it was difficult for him to walk up and down 
stairs.  He indicated that at times, he walked with a limp.  
The appellant also reported that he had some swelling at the 
distal aspect of his left thigh about his knee with activity.  
Upon physical examination, a firm, non-mobile mass was noted 
in the medial aspect of the appellant's left mid-thigh, which 
was tender on palpation.  The left knee examination showed 
that there was no effusion, and that the appellant had a 
negative Lachman's.  There was no instability, no crepitus, 
and the appellant had a full range of motion.  The 
appellant's "quad," hamstring, and adductor strength was 
5/5.  There was no neural deficit in the lower part of the 
appellant's left leg.  On radiographs, the appellant had an 
approximately 10 centimeter by one centimeter ossified area 
in the medial compartment area of his left leg which was well 
matured and appeared stable.  In regard to an assessment, the 
examiner stated that the appellant had myositis ossificans of 
the left thigh which caused pain with increased activities.  
The examiner indicated that the appellant's knee examination 
was normal and that there was no evidence of knee pathology.  

In January 2002, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in Indianapolis, from July 
2000 to March 2001.  The records show treatment for unrelated 
disorders.  

A VA examination was conducted in August 2002.  At that time, 
the appellant stated that he had pain and decreased range of 
motion of his left thigh, and swelling in his posterior 
medial calf.  The appellant indicated that he did not use a 
crutch or a cane.  He noted that he was currently employed 
with the United States Postal Service and that his position 
was mainly in an office setting.  The appellant reported that 
he was able to walk approximately one half of a mile prior to 
development of left leg pain which required him to sit.  Upon 
physical examination, he had intact sural, saphenous, deep 
peroneal, and superficial peroneal sensation.  Muscular 
strength was 5/5, and the appellant had some mild tenderness 
to palpation in the anteromedial left thigh, with no 
significant swelling noted in that region.  Range of motion 
of the left knee was from zero degrees extension to 
approximately 85 degrees flexion, at which point the 
appellant developed some increasing pain with increased 
flexion.  The appellant had a stable ACL (anterior cruciate 
ligament), PCL (posterior cruciate ligament), MCL (medial 
collateral ligament), and LCL (lateral collateral ligament).  
He had no scars about his left lower extremity.  In regard to 
range of motion for the appellant's left hip, he had 
approximately 95 degrees flexion, 30 degrees adduction, 55 
degrees abduction, 20 degrees external rotation, and 45 
degrees internal rotation.  The appellant had some very mild 
swelling about his left posterior calf which was nontender to 
palpation.  He had no pain with range of motion about his 
left hip.  

Following the physical examination, the examining physician 
stated that based on his medical judgment, it was difficult 
to determine the extent to which the appellant experienced 
functional impairment such as weakness, fatigability, and 
coordination.  However, the examiner indicated that with 
questioning the appellant, the appellant noted that he was 
able to walk one half of a mile, at which point he developed 
increasing pain which required sitting to prevent 
"fatigability."  According to the examiner, he did not feel 
that prolonged standing or walking would provide much 
disability for the appellant, although walking approximately 
one-half mile would potentially be a problem.  It was the 
examiner's opinion that the degree of loss of knee flexion 
could be related to the appellant's development of myositis 
ossificans in his anterior compartment of his left thigh in 
the quadriceps mechanism.  X-rays of the appellant's left 
femur were interpreted as showing myositis ossificans, with 
no acute abnormalities in the left femur area.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002). Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The appellant's service-connected myositis ossificans is 
rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 
5023 (2002).  The criteria of Diagnostic Code 5023 require 
that this disability be rated on limitation of motion of 
affected parts, as degenerative arthritis.  Degenerative 
arthritis is rated on the basis of limitation of motion of 
the joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
of the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by a finding such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by a finding such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability will be rated 
as follows:  with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating will be 
assigned; with X- ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, a 10 percent 
evaluation will be assigned.

Specific criteria are established for rating the knee and the 
hip based on limitation of motion.  Diagnostic Code 5260 
provides that limitation of flexion of the knee to 60 degrees 
warrants a zero percent evaluation.  Limitation of flexion of 
the knee to 45 degrees warrants a 10 percent evaluation.  A 
20 percent evaluation requires that flexion be limited to 30 
degrees, and a 30 percent evaluation requires that flexion be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2002).

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, and 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees, and a 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2002).  

The provisions of Diagnostic Code 5251, 5252, and 5253 govern 
the evaluation of limitation of motion in the hip.  
Diagnostic Code 5251 provides for a 10 percent rating, and no 
more, when extension is limited to 5 degrees.  Under 
Diagnostic Code 5252, a 10 percent rating is assigned where 
limitation of flexion of the thigh is limited to 45 degrees, 
and a 20 percent rating is assigned where limitation of 
flexion of the thigh is limited to 30 degrees.  38 C.F.R. § 
4.71a Diagnostic Code 5252 (2002).  If such limitation is to 
20 degrees, a 30 percent rating is available, and a 40 
percent rating is assigned for limitation of flexion of the 
thigh to 10 degrees.  Id.  

Full range of motion of the hip is from zero to 125 degrees 
in flexion and zero degrees to 45 degrees in abduction.  38 
C.F.R. § 4.71, Plate II (2002).

Under Diagnostic Code 5253, an inability to toe-out more than 
15 degrees warrants a 10 percent rating; limitation of 
adduction to the point that the claimant cannot cross his 
legs warrants a 10 percent rating; motion lost beyond 10 
degrees of abduction warrants a 20 percent rating.

The appellant's service-connected left thigh disability can 
also be rated under Diagnostic Code 5255, but only when there 
is fracture with nonunion, false joint or malunion.  
38 C.F.R. § 4.71a (2002).  

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain such as has been 
repeatedly complained of by the veteran.  DeLuca v. Brown, 8 
Vet. App. 202 (1995) (evaluation of musculoskeletal disorders 
rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca 
v. Brown, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (§ 4.40) in terms of the 
degree of additional range-of-motion loss due to pain on use 
or during flare-ups."  Id.

The appellant maintains that his current rating is not high 
enough to compensate him for the disability that his left 
thigh, with left knee and hip involvement, causes.  He 
indicates that he has constant pain in his left thigh and 
limited range of motion.  The appellant further notes that he 
has occasional swelling.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the instant case, the appellant's service-connected 
myositis ossificans of the left thigh, with left hip and knee 
involvement, is currently rated as 20 percent disabling.  The 
veteran specifically complained of left thigh limitations 
when seen by VA in August 2002; however, there is no 
indication that hip limitation of motion or knee limitation 
of motion warrants compensable ratings.  As noted above, 
flexion of the thigh must be limited to at least 45 degrees 
to warrant a compensable rating, or there must be limitation 
of rotation to the point that the veteran cannot toe-out more 
than 15 degrees or an inability to cross legs or loss of 
abduction beyond 10 degrees.  There is no indication that the 
veteran experiences any such problem, even with consideration 
of his pain and fatigability.  

Likewise, the veteran's knee flexes to 85 degrees and extends 
to 0 degrees.  Even with consideration of pain and 
fatigability, his disability does not amount to limitation of 
flexion or extension to the point that a compensable rating 
could be assigned for the knee.  

The RO has a assigned a 20 percent rating, presumably on 
account of disability caused when the veteran walks a half 
mile or more.  Nevertheless, even with such a problem in 
mind, the VA examiner concluded in August 2002 that prolonged 
standing or walking should not result in much disability for 
the veteran.  The veteran no doubt experiences some loss of 
motion of the hip and of the knee, but as noted above, such 
losses do not warrant compensable ratings for either joint.  
In such a case, a rating of 10 percent is for application for 
each major joint.  Diagnostic Code 5003.  The RO's award of a 
20 percent rating is consistent with this regulatory 
provision.  Consequently, a higher rating is not warranted.  

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order when there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Given the nature of the 
appellant's service-connected left thigh disability, with 
left hip and knee involvement, interference with his 
employment is to be expected.  The rating criteria account 
for such a thing.  Nevertheless, the record does not reflect 
frequent periods of hospitalization because of the service-
connected disability, nor interference with employment to a 
degree greater than that contemplated by the regular 
schedular standards.  Moreover, the Board notes that in the 
appellant's August 2002 VA examination, the appellant stated 
that he was currently employed with the United States Postal 
Service, and that his position was "mainly in an office 
setting."  Thus, in the appellant's case, there is no 
indication that his left thigh disability, with left knee and 
hip involvement, is so unusually debilitating as to warrant a 
referral of his case for an extraschedular evaluation under 
38 C.F.R. § 3.321(b).  Accordingly, the Board concludes that 
the RO's action in not referring the case for extraschedular 
consideration was consistent with the evidentiary record.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), which became effective during the 
pendency of this appeal.  It is the Board's conclusion that 
the new law does not preclude the Board from proceeding to an 
adjudication of the claim addressed above.  The Board finds 
that further action by the RO in accordance with the VCAA is 
not necessary in this case. This is so because the 
requirements of the law have been satisfied. 

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  In this 
regard, the Board notes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  The evidence 
of record includes VA examination reports dated in March 
1977, August 1997, July 2000, and August 2002, and outpatient 
treatment records from the Indianapolis VAMC, from July 2002 
to March 2001.  In addition, the appellant has been afforded 
the opportunity to present evidence and argument in support 
of the claim.  Moreover, in the July 2001 Board remand 
decision, and in a letter from the RO to the appellant, dated 
in August 2001, the appellant was informed of the enactment 
of the VCAA and its content.  The Board also finds that the 
discussions in the rating decision, the statement of the 
case, the supplemental statement of the case, and in the 
letters sent to the appellant from the RO during the course 
of the appeal have informed him of the pertinent law and 
regulations, and information and evidence that would be need 
to substantiate his claim.  See 38 U.S.C.A. § 5103 (West 
2002).  Additionally, these documents have indicated to the 
appellant what would be required of him, and what evidentiary 
development VA would undertake on his behalf.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
regard, as indicated above, the appellant has not referenced 
any unobtained evidence that might aid his claim.  In 
addition, in a July 2001 decision, the Board remanded this 
case.  Moreover, per the July 2001 remanded decision, in 
August 2002, the appellant underwent a VA examination.  
Consequently, the Board concludes that the facts relevant to 
this appeal have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA or the implementing regulations.


ORDER

An increased rating for myositis ossificans of the left thigh 
with left knee and hip involvement is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

